Citation Nr: 9902616	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for spina bifida. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from May 1990 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for vertigo, bilateral 
hearing loss, and spina bifida.

The veteran, in a September 1997 statement, requested that 
the RO develop and reevaluate the veterans service-connected 
status post fracture of the right fifth metatarsal and 
lumbosacral strain.  This was done in a rating action in 
March 1998. A notice of disagreement as to the decisions 
reached in that rating action has not been entered as of this 
time.  Accordingly, those issues will not be considered at 
this time.

FINDINGS OF FACT

1.  During active service, the veteran was treated for 
vertigo which was attributed to a viral type ear infection.  
The clinical documentation of record does not reflect that 
the veteran currently has vertigo.

2.  Spina bifida is a developmental defect.  

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for vertigo.  38 U.S.C.A. 
§ 5107 (West 1991).   
 
2.  Spina bifida is a developmental defect for which service 
connection may not be granted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
				
Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Veterans Appeals (Court) has directed that, 
in order for a claim for service connection to be 
well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a veterans claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.

The veteran is seeking service connection for vertigo.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to that issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).   

I. Vertigo

Service medical records show that the veteran was seen in 
early May 1993 complaining of vertigo and hearing a constant 
tone in his ears.  On examination, his right tympanic 
membrane was bulging and fixed.  His left tympanic membrane 
was mobile and his ear canals were clear.  The diagnosis was 
labyrinthitis.  In May 1993 neurological examination to 
evaluate the veterans vertigo, imbalance, and dizziness, the 
physician noted that the veteran had been treated with 
antibiotics with no relief.  The examination revealed normal 
findings. The impression included features of vertigo and 
evidence of some vestibular dysfunction probably 
representative of vestibular neuronitis.  A May 1993 brain 
stem auditory evoked potential study was within normal 
limits.  In a June 1993 neurology record, the physician 
reported that the veterans vertigo had almost completely 
resolved.  The examiner remarked that the it was his belief 
that the veteran was experiencing a resolving form of 
vestibular neuronitis.  

At a February 1995 VA audio-ear disease examination, the 
veteran stated that he had an attack of vertigo during 
service with sudden onset of dizziness and was treated with 
antibiotics.  He reported that it gradually improved and 
cleared after about one month, and that he thought it had 
been diagnosed as a viral type involvement of the inner ear.  
He reported no other ear injuries or infections.  On 
evaluation, all findings were normal.  The diagnosis included 
history of vertigo, description is typical of viral type 
inner ear infection.  A February 1995 VA general medical 
examination, including a neurological evaluation, revealed a 
normal medical examination.  At a January 1998 VA 
examination, there were no complaints or diagnoses of 
vertigo, dizziness, or imbalance.

There is no clinical documentation of any complaints or 
treatment for vertigo at the current time or since the 
veterans discharge from service.  In the absence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
vertigo is not well grounded.  Accordingly, the claim for 
service connection for vertigo is denied.  38 U.S.C.A. § 5107 
(West 1991).

II.  Spina bifida

The Board observes that the veteran has claimed entitlement 
to service connection for spina bifida.  We also observe that 
the RO, in a March 1998 rating decision, granted entitlement 
to service connection for chronic lumbar strain.  Service 
connection may be granted for disability resulting from 
injury or disease that occurred during service.  38 U.S.C.A. 
§§ 1110, 1131.  Congenital or developmental defects as such 
are not diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9.

The United States Court of Veterans Appeals (Court) has 
clarified that spina bifida is a developmental disability for 
which VA disability compensation benefits may not be granted.  
Thibault v. Brown, 5 Vet.App 520, 522-523 (1993).  In 
reviewing a comparable factual scenario, the Court has held 
that where the law and not the evidence is dispositive of a 
veterans claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  
Accordingly, the veterans claim is denied.


ORDER

Service connection for spina bifida is denied.  Service 
connection for vertigo is denied.




REMAND

The service medical records show that the veteran had a high 
frequency hearing loss in the left ear at 6000 Hertz.  He had 
normal hearing in the conversational ranges.  More recently 
in February 1995, it was reported that he had a possible 
hearing loss but the VA audiology consultation which would 
have confirmed this was not available.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The veteran should be afforded a VA 
audiometric examination to determine the 
nature and extent of any bilateral 
hearing loss the veteran may have.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination.  If it is 
determined that the veteran does, in 
fact, have a hearing loss, the examiner 
is requested to furnish an opinion as to 
whether it is related to the hearing loss 
which was reported in service.  Any 
rationale for this opinion should be set 
forth.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -
